Citation Nr: 1001940	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  09-20 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a spine disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
October 1980 to September 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The Veteran appeared at a Travel Board Hearing in September 
2009.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for a spine 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the last final decision of record 
(June 2002) that denied service connection for a disorder of 
the spine, relates specifically to an unestablished fact 
necessary to substantiate the claim; it raises a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material having been received, the claim for service 
connection for a disorder of the spine is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the application to reopen the Veteran's claim 
of entitlement to service connection for a spine disorder.  
The claim on the merits requires additional development, 
which is addressed in the remand below.  Therefore, no 
further development is needed with respect to the aspect of 
the appeal decided herein.

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Analysis

The Veteran was initially denied service connection for a low 
back disability in a June 2002 rating decision, on the basis 
of there being no nexus between a then-current diagnosis of 
lumbosacral strain and naval service.  There was no 
examination of record attesting to this; however, the Veteran 
did not appeal the decision of the RO, and it became final 
within a year of notification to her.  She has filed a 
petition to reopen alleging, essentially, that she has 
developed additional low back disability which is related to 
service, and that the evidence warrants a reopening of the 
claim.  

Upon review, it is noted that evidence submitted with the 
claim to reopen contains VA medical reports dated in April 
2009, which diagnosed multilevel degenerative disease and 
associated neural foraminal and spinal canal narrowing in the 
cervical and thoracic spine.  Although no mention was made of 
the low back, the thoracic spine (mid-back) was specifically 
mentioned, and the radiographic findings were not of record 
at the time of the initial denial in 2002.  That is, at the 
time of the previous denial, the Veteran was only found to 
experience lumbar strain in 1993 as a result of a roller 
skating accident, and no chronic disease was assessed.  Thus, 
the 2009 assessment of a chronic degenerative disease in the 
spine is a new finding.  

Regarding materiality, it is noted that though lumbar strain 
was diagnosed in 1993, the chronic degenerative disease, for 
which the Veteran makes her strongest complaint, was not of 
record until 2009.  Indeed, she alleged in her Travel Board 
Hearing that receipt of an epidural in her spine in service 
was productive of spinal decompression, which is a disability 
of greater severity than mere lumbar strain.  Thus, with the 
more current diagnosis, there is evidence submitted to the 
record which was previously unestablished and supportive of 
the Veteran's contentions, and, this evidence may help to 
substantiate the underlying claim for service connection.  
See 38 C.F.R. § 3.156.  Thus, although a diagnosis did exist 
at the time of the initial denial, the more current diagnosis 
of degenerative disc disease raises the possibility of a link 
between a chronic decompressing spinal disease and the in-
service epidural, and thus, is new and material evidence.  
Accordingly, the Board will reopen the Veteran's claim for 
service connection.  Id.   


ORDER

New and material evidence having been received, the claim of 
service connection for a disorder of the spine is reopened; 
the appeal is granted to this extent only.  


REMAND

The Veteran alleges having an epidural placed in service 
during her pregnancy in 1983.  She contends that this was 
performed incorrectly, and that she incurred an injury to her 
spine which resulted in chronic degenerative disease. 

Service treatment records do include pregnancy reports, and 
it is noted that the Veteran did give birth to a son while on 
active duty in the U.S. Navy.  Thus, her contentions 
regarding anesthetic administered during the birth are 
certainly credible.  In addition to her own statements 
regarding the administration of an epidural, she has 
submitted those of a relative, who also attests to witnessing 
the Veteran receive anesthetic in her spine during her 
pregnancy.  This supportive lay statement, dated in May 2008, 
states that the procedure was performed by a trainee, and 
there was concern raised regarding the expertise of the 
administering clinician.  

At separation, there was no diagnosis of a chronic spine 
disability, and the Veteran did not manifest osteoarthritis 
within a year of discharge.  In 1993, the Veteran experienced 
an accident on roller skates, and lumbar strain was 
diagnosed; however, residuals of this incident have not been 
noted in more current medical findings.  In 2009, the Veteran 
was given a magnetic resonance imaging (MRI) study which did 
diagnose degenerative changes and spinal narrowing in the 
cervical and thoracic spine.  There was nothing mentioned of 
the previous lumbar strain; however, the treating physician 
did report the Veteran's contention of having an 
inappropriately performed epidural in service during the 
subjective history.  

Essentially, the Board notes that there is evidence of a 
pregnancy in service, and of the administration of an 
epidural at this time.  In addition, there is a current 
disability in the spine in the cervical and thoracic 
portions, with an additional history of lumbar strain.  Given 
this, jurisprudential precedent requires that the Veteran be 
afforded a comprehensive VA medical examination to address 
the etiology of her claimed condition.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

Prior to the examination, the Veteran should be asked to 
identify any additional sources of medical treatment which 
may not be of record.  In her Travel Board Hearing testimony, 
she made mention of having recent treatment at a Kaiser 
Permanente facility, as well as at the VA facility in Long 
Beach, California.  The Veteran should identify the dates of 
treatment at these specific facilities, and VA should obtain 
copies of this treatment prior to issuing a decision on the 
issue of service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.  In this 
regard, the Veteran should be asked to 
provide information as to any additional 
treatment she has had for her claimed 
spine disorder.  Specifically, she should 
be asked to provide dates of treatment and 
addresses for all facilities visited, to 
include the VA Medical Center in Long 
Beach California and any facilities in the 
Kaiser Permanente health system.  

2.  Schedule the Veteran for a VA 
examination for the purposes of 
determining the etiology of any current 
spine disorder (cervical, thoracic, or 
lumbar) which may be present.  Following a 
review of the relevant medical evidence in 
the claims file, the clinical evaluation, 
and any tests that are deemed necessary, 
the examiner is asked to provide an 
opinion on the following: Is it at least 
as likely as not (50 percent or greater 
probability) that any current disorder of 
the spine (cervical, thoracic, or lumbar), 
to include degenerative disc disease, 
spinal compression, or lumbar strain, 
began during service or is otherwise 
linked to any incident of service, to 
include the delivery of an epidural 
anesthetic during an in-service pregnancy?  

3.  Following the directed development, 
the RO must conduct a de novo review of 
the claim for service connection on the 
merits.  Should the claim be denied, issue 
an appropriate statement of the case to 
the Veteran and her representative and 
return the claim to the Board for final 
adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


